Title: To George Washington from General Henry Clinton, 3 June 1778
From: Clinton, Henry
To: Washington, George


                    
                        Sir
                        Head Quarters Philada June 3d 1778.
                    
                    I am directed to transmit to Congress, and the Commander in chief of their troops, printed Copies of three Conciliatory acts of Parliament; Let me add my most sincere wishes that they may produce the desireable effect which is hoped from them. I have the honor to be sir your most obedient and most humble sert
                    
                        H. Clinton.
                    
                